EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT NovaStar Financial, Inc., a Maryland corporation, and its subsidiaries NovaStar Certificates Financing Corporation, a Delaware corporation NFI Holding Corporation, a Delaware Corporation, and its subsidiaries NovaStar Asset Management Company, a Delaware corporation NovaStar Credit Services, Inc., a Delaware corporation NovaStar Real Estate Holdings, Inc., a Delaware corporation NovaStar Home Mortgage, Inc., a Delaware corporation, and its subsidiary NovaStar Home Mortgage of South Carolina, Inc., a Delaware corporation NovaStar Mortgage, Inc., a Virginia corporation, and its subsidiaries NovaStar Mortgage Funding Corporation, a Delaware corporation NovaStar REMIC Financing Corporation, a Delaware corporation NovaStar Certificates Financing, LLC, a Delaware limited liability company NovaStar CDO Holdings, Inc., a Delaware corporation, and its subsidiaries NovaStar ABS CDO I, Inc., a Delaware corporation NovaStar ABS CDO I, Ltd., a Cayman Islands corporation NovaStar Mortgage Financing Corporation, a Delaware corporation StreetLinks LLC, an Indiana limited liability company Tracecorp Settlement Services, LLC, a Delaware limited liability company Advent Financial Services, LLC, a Delaware limited liability company Corvisa LLC, a Wisconsin limited liability company
